TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00736-CV



                 In re Grayco Builders, LLC; Grayco SS Phase I 2011, LP;
                             and Grayco SS Phase II 2011, LP


                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              On the present record, without prejudice to refiling, the petition for writ of mandamus

and motion for temporary relief are denied. See Tex. R. App. P. 52.8(a).



                                             __________________________________________

                                             Scott K. Field, Justice

Before Justices Puryear, Pemberton, and Field

Filed: November 26, 2014